Citation Nr: 0627179	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  98-06 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for chronic fatigue 
syndrome, as a residual of Lyme disease, currently evaluated 
as 30 percent disabling. 

2.  Entitlement to an increased rating for peripheral 
neuropathy of the lower extremities, as residuals of Lyme 
disease, currently evaluated as 10 percent disabling for each 
lower extremity.

3.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD),as a residual of Lyme disease, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to September 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which combined the rating for the 
residuals of Lyme disease into one 60 percent rating under 
38 C.F.R. § 4.88b, Diagnostic Code 6354, for chronic fatigue 
syndrome.  The veteran appealed that collective rating, 
asserting that her various disabilities should be rated 
separately as directed by 38 C.F.R. § 4.88b, Diagnostic Code 
6319.  The Board previously considered this appeal and in 
June 2003 remanded this matter for additional development of 
the record and readjudication with separate ratings assigned 
for each residual of Lyme disease.  

In July 2004, the RO granted service connection for 
peripheral neuropathy involving the veteran's upper 
extremities and separately rated that disability as well as 
peripheral neuropathy of the lower extremities, GERD and 
chronic fatigue syndrome, all as residuals of Lyme disease.  
The original ratings of 30 percent for chronic fatigue, 10 
percent for GERD, and 10 percent for each lower extremities 
were assigned as opposed to the collective rating of 60 
percent.  The appeal is now properly returned to the Board 
for further appellate consideration.


FINDING OF FACT

There is currently no justiciable case or controversy for 
active consideration by the Board.  


CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its 
decisions, the Board is bound by applicable statutes, the 
regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

The veteran requested an increase in compensation benefits 
for all residuals of Lyme disease.  The RO initially denied 
the benefits sought and the veteran submitted a notice of 
disagreement; a statement of the case was issued, and the 
veteran perfected her appeal by submitting a VA Form 9, 
Appeal to Board of Veterans' Appeals, in May 1998.  Over the 
course of this appeal, the RO increased the rating for 
residuals of Lyme disease by granting service connection for 
various disabilities deemed to be residuals of the disease 
contracted during service.  Absent response from the veteran 
regarding the recent grant of additional benefits, the appeal 
was certified to the Board for consideration.  

In August 2006, the veteran submitted correspondence stating 
that she did not want to pursue any additional claims of 
entitlement to higher ratings as she was satisfied with the 
RO's grant of benefits.  This correspondence reflects her 
desire to withdraw her entire appeal before the Board.  Thus, 
in effect, the veteran withdrew her substantive appeal 
pursuant to 38 C.F.R. § 20.204(b).

Based upon the foregoing, the Board finds that the veteran no 
longer has an issue on appeal because she withdrew her 
substantive appeal.  Accordingly, there is no justiciable 
case or controversy currently before the Board as 
contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. 
§ 19.4.  Consequently, in the absence of any justiciable 
question, the appeal must be dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


